                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                             DOCKET NO. 1:19-cv-296-MOC

 DARRELL M. CAPE,                                          )
                                                           )
                        Plaintiff,                         )
                                                           )
 Vs.                                                       )                ORDER
                                                           )
 ANDREW SAUL,                                              )
 Acting Commissioner of Social Security,                   )
                                                           )
                       Defendant.                          )


       THIS     MATTER        IS     BEFORE     THE     COURT       on   Plaintiff’s   Motion   for

Voluntary Dismissal, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

(Doc. No. 9). Defendant does not oppose the motion.

       IT IS ORDERED that Plaintiff’s Motion for Voluntary Dismissal, pursuant to

Rule 41(a)(2) of the Federal Rules of Civil Procedure, (Doc. No. 9), is GRANTED and this

matter is dismissed. The Clerk is instructed to terminate this action.


Signed: February 11, 2020




                                                -1-
